DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 03/14/2022. 
Claims 1-8 and 10-21 are pending. 

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2020/0073520 A1 to MOHAN et al. (hereinafter “Mohan”).

Regarding Claim 16, (Currently Amended) Mohan discloses an environment interactive method for an occupant of a vehicle, the environment interactive method comprising: 
capturing first images of an area external to the vehicle (fig. 1, second image sensor 112, [0023], second image sensor 112 may comprise suitable logic, circuitry, interfaces, and/or code that may be configured to capture a two-dimensional (2-D) view or a 360-degree view of the surroundings the vehicle 102.  In accordance with an embodiment, the second image sensor 112 may further include a plurality of image sensors (not shown) to capture the 360-degree view of the surroundings of the vehicle 102); 
capturing second images of an area interior to the vehicle (fig. 1, first plurality of image sensors 110a to 110e, [0022] discloses the first plurality of image sensors 110a to 110e may be configured to capture a plurality of images of the occupant 104 inside the vehicle 102; first plurality of image sensors 110a to 110e may comprise suitable logic, circuitry, interfaces, and/or code that may be disposed inside the vehicle 102 and configured to capture a 360-degree view of the interior of the vehicle 102);
 determining a geographical location of the vehicle (figs. 1-2, vehicle 102 include location sensor 216; [0044]-[0045]); 
displaying items (i) between detected objects and the occupant, and (ii) in a field of view of the occupant, wherein the items correspond to the detected objects (fig. 1, first display medium 114, second plurality of display mediums 116a to 116n; [0024] discloses the first display medium 114 may be configured to display the plurality of objects-of-interest 106a to 106d included in the view surrounding the vehicle 102; second plurality of display mediums 116a to 116n may comprise suitable logic, circuitry, interfaces, and/or code that may be configured to display the information related to the vehicle 102, the occupant 104, or the media display system 108; the second plurality of display mediums 116a to 116n may be configured to display interactive content associated with plurality of objects-of-interest 106a to 106d); 
detecting the objects based on the first images and the location of the vehicle (figs. 1-3, [0049]-[0050], [0059] discloses second image sensor 112 may be configured to capture the 360-degree view of the surroundings outside the vehicle 102.  In accordance with an embodiment, the second image sensor 112 may be configured to capture a second plurality of image frames in all directions of the vehicle 102 to capture the 360-degree view of the surroundings outside the vehicle 102; occupant 104 may view the plurality of objects-of-interest 106a to 106d from the plurality of views 302a to 302c outside the vehicle 102 while travelling in the vehicle 102 through the road 126; the microprocessor 202a may be configured to extract the geo-location of the vehicle 102 from the location sensor 216 and determine a local language specific to the extracted geo-location);
based on the second images, tracking a location of an eye of the occupant and a location of a body part of the occupant other than the eye ([0052]-[0054], the microprocessor 202a may be configured to control the first plurality of image sensors 110a to 110e to capture the first plurality of images (as the first view) of the occupant 104;  microprocessor 202a may be further configured to determine user information such as the eye gaze or the head position of the occupant 104 based on the captured first plurality of images of the occupant 104); [[and]]
 based on the location of the eye and the location of the body part, displaying the items via the viewing device in the field of view of the occupant (figs. 1-3, 4B-6C, [0053]-[0054], the microprocessor 202a may be further configured to determine the first direction-of-view of the occupant 104 based on the determined at least one of the eye gaze or the head position of the occupant 104.  The determination of the first direction-of-view of the occupant 104 based on the first plurality of images captured by the first plurality of image sensors 110a to 110e), 
wherein the viewing device is configured, based on user preferences, to display targeted information for one or more businesses at one or more locations (figs. 1-6C, [0062], [0064], [0082]-[0084], [0086]);  
detecting a first one or more gestures by the occupant for selection of one of the one or more locations (figs. 1-6C, [0062], [0064], [0082]-[0084]); and 
based on a second one or more gestures from the occupant, display via the viewing device or another display device navigation instructions to the selected one of the one or more locations (figs. 1-6C, [0040], [0062], [0064], [0082]-[0084]).  


Regarding Claim 17, (Original) Mohan discloses the method of claim 16, further comprising: tracking an iris of the eye of the occupant; and based on the location of the iris and the location of the body part, displaying the items via the viewing device in the field of view of the occupant (figs. 1-6C, [0031], [0053], [0082]-[0084]).  

Regarding Claim 18, (Original) Mohan discloses the method of claim 16, further comprising, based on the location of the eye and the location of the body part, displaying the items in front of the objects and in the field of view of the occupant, on a screen, or on a head up display (figs. 1-6C, [0026], [0031], [0053], [0082]-[0084])  

Regarding Claim 19, (Original) Mohan discloses the method of claim 16, further comprising: 
receiving information and preferences of the occupant ([0062], [0064]); and 
based on the information and preferences, displaying information about certain ones of the objects in the field of view of the occupant, displaying targeted advertisements related to certain ones of the objects in the field of view of the occupant, and displaying targeted coupons related to certain ones of the objects in the field of view of the occupant (figs. 1-6C, [0020], [0031], [0050], [0093]). 

Regarding Claim 20, (Currently Amended) Mohan discloses the method of claim 16, further comprising: 
detecting when the occupant selects one of the objects by gesturing at the selected one of the objects (figs. 1-6C, [0082]-[0084], [0086]); and 
displaying information pertaining to the selected object one of the objects (figs. 1-6C, [0082]-[0084], [0086]).  

Regarding Claim 21, (New) Mohan discloses an environment interactive system for a vehicle, the environment interactive system comprising: 
a first camera configured to capture first images of an area external to the vehicle (fig. 1, second image sensor 112, [0023], second image sensor 112 may comprise suitable logic, circuitry, interfaces, and/or code that may be configured to capture a two-dimensional (2-D) view or a 360-degree view of the surroundings the vehicle 102.  In accordance with an embodiment, the second image sensor 112 may further include a plurality of image sensors (not shown) to capture the 360-degree view of the surroundings of the vehicle 102); 
a second camera configured to capture second images of an area interior to the vehicle (fig. 1, first plurality of image sensors 110a to 110e, [0022] discloses the first plurality of image sensors 110a to 110e may be configured to capture a plurality of images of the occupant 104 inside the vehicle 102; first plurality of image sensors 110a to 110e may comprise suitable logic, circuitry, interfaces, and/or code that may be disposed inside the vehicle 102 and configured to capture a 360-degree view of the interior of the vehicle 102); 
a telematics control module configured to determine a geographical location of the vehicle (figs. 1-2, vehicle 102 include location sensor 216; [0044]-[0045]); 
a viewing device configured to display items (i) at least one of adjacent to, on or in front of detected objects, which are external to the vehicle, and (ii) in a field of view of an occupant, wherein the items include information corresponding to the detected objects (fig. 1, first display medium 114, second plurality of display mediums 116a to 116n; [0024] discloses the first display medium 114 may be configured to display the plurality of objects-of-interest 106a to 106d included in the view surrounding the vehicle 102; second plurality of display mediums 116a to 116n may comprise suitable logic, circuitry, interfaces, and/or code that may be configured to display the information related to the vehicle 102, the occupant 104, or the media display system 108; the second plurality of display mediums 116a to 116n may be configured to display interactive content associated with plurality of objects-of-interest 106a to 106d); and 
an infotainment module configured to 
detect the objects based on the first images and the location of the vehicle(figs. 1-3, [0049]-[0050], [0059] discloses second image sensor 112 may be configured to capture the 360-degree view of the surroundings outside the vehicle 102.  In accordance with an embodiment, the second image sensor 112 may be configured to capture a second plurality of image frames in all directions of the vehicle 102 to capture the 360-degree view of the surroundings outside the vehicle 102; occupant 104 may view the plurality of objects-of-interest 106a to 106d from the plurality of views 302a to 302c outside the vehicle 102 while travelling in the vehicle 102 through the road 126; the microprocessor 202a may be configured to extract the geo-location of the vehicle 102 from the location sensor 216 and determine a local language specific to the extracted geo-location), based on the second images, track at least one of a location of an eye of the occupant or a location of a body part of the occupant other than the eye ([0052]-[0054], the microprocessor 202a may be configured to control the first plurality of image sensors 110a to 110e to capture the first plurality of images (as the first view) of the occupant 104;  microprocessor 202a may be further configured to determine user information such as the eye gaze or the head position of the occupant 104 based on the captured first plurality of images of the occupant 104), 
based on the location of the eye and the location of the body part, display the items via the viewing device in the field of view of the occupant, determine a business where the vehicle is stopped, and take a survey of the occupant via the viewing device for the business where the vehicle is stopped (figs. 1-6C, [0057]-[0061], [0082]-[0085]).   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0073520 A1 to MOHAN et al. (hereinafter “Mohan”) in view of U.S. Patent Application Publication 2014/0184550 A1 to HENNESSEY et al. (hereinafter “Hennessey). 

Regarding Claim 1, (Currently Amended) Mohan discloses an environment interactive system for a vehicle, the environment interactive system comprising: 
a first camera configured to capture first images of an area external to the vehicle (fig. 1, second image sensor 112, [0023], second image sensor 112 may comprise suitable logic, circuitry, interfaces, and/or code that may be configured to capture a two-dimensional (2-D) view or a 360-degree view of the surroundings the vehicle 102.  In accordance with an embodiment, the second image sensor 112 may further include a plurality of image sensors (not shown) to capture the 360-degree view of the surroundings of the vehicle 102); 
a second camera configured to capture second images of an area interior to the vehicle (fig. 1, first plurality of image sensors 110a to 110e, [0022] discloses the first plurality of image sensors 110a to 110e may be configured to capture a plurality of images of the occupant 104 inside the vehicle 102; first plurality of image sensors 110a to 110e may comprise suitable logic, circuitry, interfaces, and/or code that may be disposed inside the vehicle 102 and configured to capture a 360-degree view of the interior of the vehicle 102); 
a telematics control module configured to determine a geographical location of the vehicle (figs. 1-2, vehicle 102 include location sensor 216; [0044]-[0045]); 
a viewing device configured to display items (i) at least one of adjacent to, on or in front of detected objects, which are external to the vehicle, and (ii) in a field of view of [[the]]an occupant, wherein the items include information corresponding to the detected objects (fig. 1, first display medium 114, second plurality of display mediums 116a to 116n; [0024] discloses the first display medium 114 may be configured to display the plurality of objects-of-interest 106a to 106d included in the view surrounding the vehicle 102; second plurality of display mediums 116a to 116n may comprise suitable logic, circuitry, interfaces, and/or code that may be configured to display the information related to the vehicle 102, the occupant 104, or the media display system 108; the second plurality of display mediums 116a to 116n may be configured to display interactive content associated with plurality of objects-of-interest 106a to 106d); and 
an infotainment module (fig. 1, media display system 108, [0021] discloses examples of the media display system 108 may include, but are not limited to, a vehicle control system, an in-vehicle infotainment (IVI) system, in-car entertainment (ICE) system; fig. 2, vehicle 102 include infotainment system 210) configured to 
detect the objects based on the first images and the location of the vehicle (figs. 1-3, [0049]-[0050], [0059] discloses second image sensor 112 may be configured to capture the 360-degree view of the surroundings outside the vehicle 102.  In accordance with an embodiment, the second image sensor 112 may be configured to capture a second plurality of image frames in all directions of the vehicle 102 to capture the 360-degree view of the surroundings outside the vehicle 102; occupant 104 may view the plurality of objects-of-interest 106a to 106d from the plurality of views 302a to 302c outside the vehicle 102 while travelling in the vehicle 102 through the road 126; the microprocessor 202a may be configured to extract the geo-location of the vehicle 102 from the location sensor 216 and determine a local language specific to the extracted geo-location), 
based on the second images, track at least one of a location of an eye of the occupant or a location of a body part of the occupant other than the eye ([0052]-[0054], the microprocessor 202a may be configured to control the first plurality of image sensors 110a to 110e to capture the first plurality of images (as the first view) of the occupant 104;  microprocessor 202a may be further configured to determine user information such as the eye gaze or the head position of the occupant 104 based on the captured first plurality of images of the occupant 104),  
based on the location of the eye and the location of the body part, display the items via the viewing device in the field of view of the occupant (figs. 1-3, 4B-6C, [0053]-[0054], the microprocessor 202a may be further configured to determine the first direction-of-view of the occupant 104 based on the determined at least one of the eye gaze or the head position of the occupant 104.  The determination of the first direction-of-view of the occupant 104 based on the first plurality of images captured by the first plurality of image sensors 110a to 110e), 
receive information and preferences of the occupant ([0062], [0064] discloses storing preferences of a user in a profile), 

However, Mohan does not explicitly disclose: “display an item for the occupant to select on the viewing device corresponding to starting a game, and based on the location of the eye and the location of the body part, start the game.”  
In a related invention, Hennessey discloses a system and method for enhancing inputs or interactions. The method comprises correlating gaze information for a subject to information corresponding to an environment; and providing an enhancement to an input or interaction between the subject and the environment. Hennessy discloses: 
	display an item for the occupant to select on the viewing device corresponding to starting a game (figs. 1-2, gaze tracking module 22, figs. 16-17, 37-38, [0064], [0084], [0094]-[0096]), and based on the location of the eye and the location of the body part, start the game (figs. 1-2, gaze tracking module 22, figs. 16-17, 37-38, [0064], [0094]-[0096], [0132], [0150[-[0155] discloses obtains gaze information by tracking a subject's eyes. At 122, the context module 20 obtains environment data, such as where objects are located in the environment 14. Using the gaze information and environment information, the gaze information can be correlated to the environment information at 124 to, for example, determine an object of interest in the environment 14. the context module 20 may detect that the subject 12 is currently gazing at a particular character shown on a video game screen. At 252, the context module 20 detects an interaction or input made by the subject 12, e.g., by receiving an input from the input/interaction tracking module 24. At 254, the context module determines if the detected input or interaction is expected. If the detected input or interaction is expected, the input or interaction is enhanced or augmented using the gaze information such as POG 46 at 256. For example, the POG 46 can be use to more accurately pass a ball to a recipient that is being looked at by the subject 12. In a motion sensing based video game system, a gesture made by the subject 12 may be an expected "move" or action associated with video game play.).  
Mohan generally discloses  a media display system and a method to control display of interactive content based on direction-of-view of occupant in vehicle for enhanced in-vehicle shopping experience.  Hennessy generally discloses correlating gaze information for a subject to information corresponding to an environment; and providing an enhancement to an input or interaction between the subject and the environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the Mohan with the gaze information enhancement system of Hennessey in order to further improve upon the realism and naturalness of the interaction of the user with interface and eye gazing information. 

Regarding Claim 2, (Original) Mohan in view of Hennessey The environment interactive system of claim 1, further comprising a third camera configured to capture third images of the interior of the vehicle, 
wherein the infotainment module is configured to, based on the second images and the third images, track the at least one of the location of the eye of the occupant or the body part of the occupant (figs. 1-3, 4A-6B, [0022], [0025]-[0026], [0031]-[0033]).  

Regarding Claim 3, (Original) Mohan in view of Hennessey discloses the environment interactive system of claim 1, wherein the body part is a finger of the occupant ([0040]).  

Regarding Claim 4, (Original) Mohan in view of Hennessy discloses the environment interactive system of claim 1, wherein: 
the infotainment module is configured to determine a gaze point of the eye of the occupant ([0022], the first plurality of image sensors 110a to 110e may be configured to capture a plurality of images of the occupant 104 inside the vehicle 102.  The captured plurality of images may be utilized to determine user information such as a head position and an eye gaze of one or more occupants including the occupant 104 of the vehicle 102); and 
based on the location of the gaze point and the location of the body part, display the items via the viewing device in the field of view of the occupant (figs. 1-3, 4A-6B, [0031]-[0033], [0054], [0066] discloses media display system 108 may be further configured to determine user information.  The user information may comprise at least one of the eye gaze or the head position of the occupant 104 based on the captured first plurality of image frames.  The media display system 108 may be further configured to determine a first direction-of-view of the occupant 104 based on the determined at least one of the eye gaze or the head position of the occupant 104).  

Regarding Claim 5, (Original) Mohan in view of Hennessey discloses the environment interactive system of claim 1, the infotainment module is configured to, based on at least one of the location of the eye or the location of the body part, display the items in front of the objects and in the field of view of the occupant (figs. 1-3, 4A-6B, [0054]-[0057]).  

Regarding Claim 6, (Original) Mohan in view of Hennessey discloses the environment interactive system of claim 1, wherein the infotainment module is configured to: 
receive information and preferences of the occupant ([0062], [0064]); and 
based on the information and preferences, display information about certain ones of the objects in the field of view of the occupant ([0062], [0064]).  

Regarding Claim 7, (Original) Mohan in view of Hennessey discloses the environment interactive system of claim 1, wherein the infotainment module is configured to: 
receive information and preferences of the occupant ([0062], [0064]); and 
based on the information and preferences, display at least one of website pages or applications related to certain ones of the objects in the field of view of the occupant ([0062], [0064]).  

Regarding Claim 8, (Original) Mohan in view of Hennessey discloses the environment interactive system of claim 1, wherein the infotainment module is configured to: 
receive information and preferences of the occupant ([0062], [0064]); and 
based on the information and preferences, display at least one of targeted advertisements or coupons related to certain ones of the objects in the field of view of the occupant ([0020], [0031], [0062], [0064]).  

Regarding Claim 10, (Currently Amended) The environment interactive system of claim [[9]]1, wherein the game includes displaying questions in the field of view of the occupant for the occupant to read and answer (Hennessey, [0154] discloses game could be in the form of a puzzle or guide).  

Regarding Claim 11, (Original) Mohan in view of Hennessey discloses the environment interactive system of claim 1, wherein the infotainment module is configured to: 
determine if the vehicle has stopped at a recommend location of a business (Mohan, figs. 3-6C, [0031], [0057]-[0061]); and 
display in the field of view of the occupant a survey question for the occupant to answer pertaining to the business (Mohan, figs. 3-6C, [0031], [0057]-[0061]).  

Regarding Claim 12, (Currently Amended) Mohan in view of Hennessey discloses the environment interactive system of claim 1, wherein the infotainment module is configured to: 
detect when the occupant selects one of the objects by gesturing at the selected one of the objects (Mohan, [0082]-[0083]); and 
display information pertaining to the selected one of the objects (Mohan, figs. 1-6C, [0082]-[0084]).  

Regarding Claim 13, (Original) Mohan in view of Hennessey discloses the environment interactive system of claim 1, wherein the infotainment module is configured to: 
display information on a head up display pertaining to one of the objects (Mohan, figs. 1-6C, [0026], [0082]-[0084]); and 
based on the at least one of the location of the eye or the location of the body part, detect when the occupant selects the one of the objects (Mohan, figs. 1-6C, [0026], [0082]-[0084]).  

Regarding Claim 14, (Original) Mohan in view of Hennessey discloses the environment interactive system of claim 1, wherein the infotainment module is configured to: 
interpret a gesture made by the occupant with regards to at least one of one of the objects or one of the items (Mohan, figs. 1-6C, [0026], [0082]-[0084]); and 
perform an action in response to the gesture including enabling selection of at least one of the items or the objects (Mohan, figs. 1-6C, [0026], [0082]-[0084]).  

Regarding Claim 15, (Original) Mohan in view of Hennessey discloses the environment interactive system of claim 1, wherein the infotainment module is configured to interpret a gesture or voice response provided by the occupant to confirm whether eye tracking of a gaze point of the occupant is accurate ((Mohan, figs. 1-6C, [0026], [0031], [0053], [0082]-[0084]).  

Conclusion
Claims 1-9 and 10-21 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715